Citation Nr: 1419032	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cramps in the neck and jaw, secondary to her anxiety disorder.

2.  Entitlement to service connection for gastric reflux, secondary to her anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1974 to February 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

In a June 2013 rating decision, the Veteran was found not to be competent to handle the disbursement of VA funds.


FINDINGS OF FACT

1.  The evidence makes it at least as likely as not that the Veteran's neck and jaw pain is the result of her service connected psychiatric disorder.

2.  The evidence makes it at least as likely as not that the Veteran's gastrointestinal disorder is the result of either her service connected psychiatric disorder or her time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a disability manifested by neck and jaw pain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  Criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  
 
In October 2007, the Veteran filed a claim seeking service connection for gastric reflux and cramps in her neck and jaw which she believes are the result of her anxiety disorder.  She is currently service connected for PTSD and rated at 100 percent.  She wrote that the medication that is prescribed for her psychiatric disorder helped her stop crying, but she reported getting so tense that she would clinch her jaw until it locked.  She indicated that she was treated from TMJ while hospitalized.  

Service treatment records show that the Veteran experienced gastroenteritis during pregnancy in service.  The medical officer indicated that the Veteran had been treated for a possible ulcer in 1976.  

Following service, in June 1978, the Veteran underwent a VA examination at which she complained about continuous stomach cramps, nausea, and hot and cold flashes.  

In November 1982, the Veteran was seen by Dr. L.D. who noted that the Veteran experienced lots of family stress.  It was noted that she was experiencing all kinds of gastrointestinal symptoms including ulcers and diarrhea.  It was noted that the Veteran had lumps in the back of her neck from tension.  In April 1983 Dr. L.D. summarized his treatment of the Veteran since October 1982, noting that Veteran had experienced tension in her neck and epigastric pain.

In her August 2010 substantive appeal, the Veteran noted that in 1976, she was felt to have a possible ulcer.  Then from October 1982 to April 1983, Dr. L.D. treated her for continuing gastric problems for which over-the-counter remedies were prescribed.  She noted that her gastric problems were termed GERD in 2007, but she stated that she experienced frequent gastric pain and burning that began during her term of active service.  

The Veteran was provided with a VA gastrointestinal examination in February 2009 at which she was diagnosed with GERD.  The examiner ultimately opined that it was less likely than not that the Veteran's GERD was secondary to her PTSD, reasoning that the Veteran had several other risk factors which were more prevalent in the medical literature, including being H. Pylori positive, having a history of alcohol abuse, and taking hormone replacement.  However, the examiner did allow that it was possible that PTSD could factor in to GERD.

The Veteran disagreed with the examiner's assessment, noting that the prevalent risk factors to which the examiner had attributed her gastrointestinal problems, such as H. Pylori, alcohol abuse, and hormone replacement therapy, did not exist in the years during and after service when she was experiencing gastrointestinal symptoms (as reflected by the service and post-service treatment records).  She added that even if these factors were responsible, she pointed out that her alcohol abuse was a way to cope with her anxiety disorder and her hormone replacement therapy was to treat the removal of her right ovary while on active duty, and she is service connected for a hysterectomy.  

The Veteran then submitted an article from About.com which was titled Gastrointestinal (GI) Symptoms and Anxiety Disorders, which noted that gastrointestinal disturbances commonly included symptoms of stomach pain, heartburn, diarrhea, constipation, nausea and vomiting.  It was stated that many studies had shown a correlation between anxiety, depression, and functional GI symptoms.

As such, even if the Veteran's GERD was not directly caused by her PTSD, the anxiety she has experienced during and since service appears to have played some role.

Here, the Veteran has voiced gastrointestinal complaints both in service and in the years following service; and she continues to experience these same symptoms to the present day and is currently diagnosed with GERD.  She is also service connected for a psychiatric disorder and the medical evidence of record supports the proposition that anxiety can trigger gastrointestinal symptoms.  As such, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for a gastrointestinal disability.

With regard to the issue of neck and jaw complaints, the Veteran underwent a VA examination of her spine in July 2008 to investigate her complaints of upper back/neck pain.  It was noted that the Veteran was taking Vicodin for back and neck pain with a good response and no side effects.  The examiner found that the Veteran experienced spasm, pain, tenderness and weakness in her cervical sacrospinalis.  The examiner stated that the Veteran's upper back/neck pain was most likely aggravated by neurosis/general anxiety disorder.  The examiner explained that physical manifestations of psychiatric disease were very common, and he had encountered neck/upper back pain secondary to anxiety disorder frequently.  He indicated that an important part of treating the psychiatric condition was treating the physical disorders as well.

The Veteran's claim was denied as the RO concluded that the Veteran had been diagnosed with degenerative disk disease of the cervical spine, which the RO found was not related to service.  While this may be the case, a review of the private treatment records, it is shown that even as early as October 1982 the Veteran had sought treatment for neck pain. 

From a review of the record, it is clear that the Veteran underwent a tremendous amount of hardship during service which caused significant stress and anxiety.  Given the opinion of the VA examiner that psychiatric disabilities frequently have physical manifestations, and the fact that the Veteran's presentation supports that such is the case here, and the fact that the Veteran is at 100% for her PTSD and that further development is simply not warranted in this case, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for a neck and jaw disorders attributable to her anxiety. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  The nature and extent of the problems related to her PTSD is not before the Board at this time. 


ORDER

Service connection for cramps in the neck and jaw is granted.

Service connection for a gastrointestinal disability is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


